LatimeR, Judge
(dissenting):
I dissent.
The significance of this case cannot be overemphasized, for it upsets two areas of well-settled law. My first objection is leveled against that portion of the opinion which permits the court-martial members to further encroach upon the powers of the law officer. Article 51(b) of the Code provides that the law officer of a general court-martial rules on all interlocutory questions, and his ruling is not subject to reversal by the court except in two instances not material here. But if the trend continues, voluntariness will be extended to a point where, for all practical purposes, all rulings on the admissibility of evidence will be subject to redetermination by the court-martial. The primary function of the court is to determine the guilt or innocence of an accused and not to become involved in the collateral questions concerning the legality of the means used to obtain the evidence. The lone exception to this rule which the Manual — and not the Code — gives to the court-martial members is the right to consider the voluntariness 'of a pretrial confession because its trustworthiness may vary directly with the method of acquisition. But this exception does not apply to the reliability of real evidence which is not weakened even though possession is obtained by inducement or coercion. Consequently, it appears to me that this opinion not only projects voluntariness into the wrong field, but it rewrites the Code under the guise of giving Article 31 a broad and liberal interpretation. I can answer that assertion by suggesting that zeal for liberalism should not be the vehicle by which the meaning of a word or phrase used by Congress is stretched *380beyond recognition. As I read Article 31, its proscription is limited to statements which are unlawfully induced, and I have yet to be furnished with any sound reason or good authority for expanding the meaning of the word “statement” to include handwriting exemplars. Rather, I direct the attention of the reader to a line of cases, well-established and founded in good law and logic, which the principal opinion overrules. For that purpose, I present the following quotation from United States v Ball, 6 USCMA 100, 19 CMR 226. In that instance, after a careful consideration of handwriting exemplars which were gained through what we assumed to be unlawful inducement, we concluded:
. . If, under these circumstances, the accused supplied the desired specimens, there would, nonetheless, be wanting a violation of Article 31 (a) of the Code — this for the reason that no compulsion would have been exercised on the accused, although a lure may have been offered which was so great as to relieve him of any wish to refuse cooperation with the investigating authorities. Article 31 (&) and 31(d) would not have been involved, for there would have been present no ‘statement’ by the accused. Moreover, no shocking abuse of human privacy or essential dignity is to be discerned — like that present, for example, in forcible catheterization. See United States v Jones, 5 USCMA 537, 18 CMR 161. Thus, since they would have been trustworthy and relevant, the handwriting specimens would be entitled to reception in evidence.”
United States v McGriff, 6 USCMA 143, 19 CMR 269. Cf. United States v Morris, 4 USCMA 209, 15 CMR 209; United States v Eggers, 3 USCMA 191, 11 CMR 191; and United States v Rosato, 3 USCMA 143, 11 CMR 143.
The distinction between handwriting exemplars and confessions which we made at that time is still sound. Fundamentally, a danger lurks about a confession which is obtained through unlawful inducement because the truth of the accused’s words given under those circumstances is most difficult of measurement, and the possibility exists that he admitted more than was actually true. When exposed to coercion, inducement, or mental strain, individuals have been known to confess to crimes they did not commit and experience has taught us that statements made when mental freedom is impaired may not be worthy of belief. But compare this with an unlawfully induced handwriting exemplar. The exemplar can be measured against the questioned writing by a competent graphologist who scientifically determines whether both writings were executed by the same individual. There is no question as to the trustworthiness of this evidence, for it is not the truth of the contents but the graphic symbols themselves which are considered. This same distinction is valid in the case of physical coercion, but evidence obtained in that manner may not be used for another reason, namely, that the force which might be applied if such conduct were sanctioned could result in such brutality by agents of the Government as to shock the conscience of the court. Rochin v California, 342 US 165, 72 S Ct 205, 96 L ed 183.
The principal opinion casts aside the distinction by holding that an instructional deficiency exists because the law officer did not advise the court-martial that, if it found the exemplars were obtained by the use of an unlawful inducement, they must be disregarded as evidence. This ruling opens up a new vista and, as I look forward, I see within the periphery of that holding a concept that, if a murderer is induced to part with the lethal weapon and it is admitted into evidence, the court members must be instructed that, if he did not surrender possession voluntarily, they cannot consider the gun as evidence. Instead of concurring with that sort of concept, I prefer the rule as it has been announced by our previous cases.
I would affirm the decision of the board of review.